721 F.2d 651
Prassert PAOINTHARA, Petitioner,v.IMMIGRATION AND NATURALIZATION SERVICE, Respondent.
No. 82-7236.
United States Court of Appeals,Ninth Circuit.
Nov. 16, 1983.

Morris L. Davidson, Los Angeles, Cal., for petitioner.
William B. Odencrantz, Gen. Atty., San Pedro, Cal., Joe D. Howerton, Los Angeles, Cal., Lawrence Lippe, Washington, D.C., for respondent.
Before BROWNING, Chief Judge, and FLETCHER and NORRIS, Circuit Judges.

ORDER

1
The petition for rehearing is denied.  The opinion is amended as follows:


2
Delete from opinion dated June 15, 1983, commencing at page 2823, first column, line 4 of slip op., 708 F.2d 472 at page 474, second column, line 11, the following:


3
"Only by implication from the silences in this colloquy can it be inferred, if indeed it can be inferred at all, that petitioner, through his counsel, admitted his alienage.  While we are aware of the need for dispatch in bringing deportation proceedings to a close, we cannot accept inferences borne only by silence as substantial and probative evidence"


4
and insert in its stead:


5
"We hold that counsel's statements were too ambiguous"